Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En este caso, un empleado de una compañía que tenía autorización expresa para utilizar un vehículo propiedad de ésta, no sólo fue despedido fulminantemente por hacer *360tal uso de dicho vehículo, sino que además tuvo que sufrir que en su carta de despido, que es conocida por compañe-ros de trabajo y forma parte permanente de su expediente en esa compañía, se le imputara falsamente la comisión del delito de apropiación ilegal. (1)
En su opinión, la mayoría de este Tribunal claramente reconoce que el contenido de la carta en cuestión era cono-cido por otros empleados de la empresa. En efecto, en el último párrafo de la parte III de la opinión mayoritaria se indica expresamente lo siguiente:
El contenido de la carta fue discutido ampliamente no sólo en-tre el demandante y su jefe, el señor Berga, sino que estaba presente otro miembro de la corporación, la Srta. Elvira Alfonso, quien era la Administradora de Personal de la misma. (2) (Enfa-sis en el original suprimido y énfasis suplido.) Opinión mayori-taria, pág. 351.
Más aún, la mayoría también afirma que en tales cir-cunstancias “[n]o cabe la menor duda que las expresiones falsas y difamatorias que haga un oficial corporativo res-pecto a un empleado en particular :.. afecta la opinión y el respeto que tienen [los otros empleados] respecto al em-pleado en controversia” (opinión mayoritaria, págs. 349-350), añadiendo que “[l]as comunicaciones intracorporati-vas, que tengan el efecto de degradar o menospreciar la reputación de un empleado, claramente afectarán las rela-*361dones de éste con los otros miembros de la corporación y, posiblemente, de la comunidad en que vive” —(énfasis su-plido) id., pág. 350— resolviendo en consecuencia que “la reputación de una persona en su empleo puede ser menos-preciada” —(énfasis suprimido) id.— mediante tales comu-nicaciones intercorporativas.(3)
Lo anterior no obstante, la mayoría sorprendentemente nos dice que aun cuando la carta de despido contuviese información falsa y difamatoria, y la reputación del em-pleado hubiese sido menospreciada, no se puede responsa-bilizar al patrono por la injuria al empleado porque su-puestamente nuestro ordenamiento jurídico establece un privilegio que permite que puedan realizarse comunicacio-nes intercorporativas difamatorias impunemente, para proteger “el libre flujo de información dentro de la empresa”. (Enfasis suprimido.) Opinión mayoritaria, pág. 356. La mayoría del Tribunal, en efecto, le da carta blanca a los patronos para difamar y calumniar a sus empleados, en aras de “promover el libre flujo de comunicación entre patrono y empleado”. íd., pág. 354.
No veo cómo puede llegarse a ese insólito resultado a base de lo dispuesto en la See. 5 de la Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3145. Esa sección no crea un privilegio de inmunidad. La misma meramente establece *362cuando existe una presunción de malicia y cuando no. El único efecto de tal presunción es que evita probar los daños causados. Si la presunción de malicia de dicha sección no aplica a la controversia concreta ante el Tribunal, el de-mandado no queda por ello liberado de responsabilidad. Puede ser aún responsable si el demandante en efecto prueba los daños causados. Quiñones v. J.T. Silva Banking & Commercial Co., 16 D.P.R. 696 (1910). Se trata, pues, de una mera disposición sobre el peso de la prueba, no sobre inmunidad de reponsabilidad. Jiménez v. Díaz Caneja, 14 D.P.R. 9 (1908). Así expresa y diáfanamente lo explicamos en Romany v. El Mundo, Inc., 89 D.P.R. 604 (1963), cuando resolvimos que la ley especial de libelo y calumnia de 1902 no impide la indemnización por daños causados si se de-muestra que el demandado actuó negligentemente, aun cuando no fuesen aplicables las presunciones que establece dicha ley especial “que alteran las normas de evidencia de ordinario aplicables en cuanto a la necesidad de probar un hecho o a quién corresponde el peso de la prueba”. (Enfasis suplido.) Romany v. El Mundo, Inc., supra, pág. 618. Así también lo reiteramos más recientemente al indicar que, establecido el privilegio evidenciario de la See. 5 de la Ley de Libelo y Calumnia, supra, “el peso de la prueba ... recae enteramente sobre el demandante”. Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 740 (1975).
Aun si pudiese demostrarse que el insólito resultado al que llega la mayoría del Tribunal en este caso es requerido por la vieja Ley de Libelo y Calumnia de 1902, ello no sería finalmente determinativo de la cuestión ante nos. Reitera-damente hemos dicho que a partir de 1952 no son sosteni-bles “muchas soluciones antiguamente derivables de la ley de 1902” porque desde esa fecha “[l]a fuente principal de la protección contra injurias es ... la Constitución, no la ley de 1902. Esta sobrevive tan sólo en cuanto es compatible con la Constitución”. Cortés Portalatín v. Hau Colón, supra, pág. 738. Véanse: García v. El Mundo, Inc., 108 D.P.R. 174 (1978); Clavell v. El Vocero de P.R., 115 D.P.R. 685 *363(1984); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991). No veo cómo puede la mayoría de este Tribunal reconocer una situación de claro ataque a la honra y repu-tación de una persona, que nuestra Constitución induda-blemente repudia, y a la vez decir que tal ataque puede hacerse impunemente para proteger unas comunicaciones intercorporativas. Darle prioridad a tales comunicaciones a costa de la honra y reputación de un individuo constituye un claro menosprecio del patente mandato de la Constitución. Yo, por lo menos, no estoy dispuesto a poner una mera conveniencia patronal por encima del principalí-simo valor de respeto a la persona humana que consagra nuestra Ley Fundamental. Por ello, disiento.

(1) Tales fueron los hechos que el tribunal de instancia encontró probados. La mayoría de este Tribunal no hace expresión alguna al efecto de que el foro senten-ciador haya incurrido en prejuicio o error grave en la apreciación de la prueba.


(2) Además de las dos personas de la empresa aludidas en la cita anterior, pa-recería lógico suponer que debe haber intervenido también al menos alguna secreta-ria en la preparación y archivo de la carta, como usualmente sucede en las empresas,' y ésta también se habrá enterado directamente del asunto.
Tampoco debemos ignorar la realidad de las comunicaciones informales sobre estos asuntos en oficinas de trabajo en Puerto Rico. Un despido como el de marras es en nuestra experiencia precisamente el tipo de evento que genera comentarios y chismorreo entre compañeros de trabajo. Parafraseando la penetrante observación de ese eminente jurista puertorriqueño, Raúl Serrano Geyls, los jueces no debemos ser tan inocentes como para ignorar la experiencia común que es generalmente conocida.


(3) La posición de la mayoría respecto a si hubo o no “publicación” en este caso es realmente incomprensible. La mayoría dedica toda la extensa tercera parte de su opinión a discutir la doctrina anglosajona sobre qué constituye “publicación” como elemento esencial en una acción difamatoria, particularmente en el ámbito patronal. Como parte de dicha discusión, la mayoría expresa su rechazo a la posición adoptada por algunos tribunales supremos estatales de que no puede configurarse el elemento de “publicación” mediante comunicaciones intracorporativas. En su lugar, la mayoría adopta la posición contraria, sostenida también en numerosas jurisdicciones estata-les norteamericanas y por los principales comentaristas de Estados Unidos, de que existe “publicación” si hay alguna comunicación intracorporativa que es libelosa. Sin embargo, después de fundamentar porqué adopta esta posición, y después de admitir expresamente que en este caso sí hubo al menos una tal comunicación intracorpora-tiva, misteriosamente, sin explicar, la mayoría nos dice que no está de acuerdo con que aquí se haya establecido el elemento de “publicación”, ni siquiera prima facie. La mayoría, pues, llega a una conclusión incoherente, ofuscando así la distinción doctrinal que antes había formulado tan afanosamente.